Citation Nr: 0727671	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shoulder and arm pain.

2.  Entitlement to service connection for a back disorder, to 
include disc herniation.  

3.  Entitlement to service connection for depressive and 
anxiety disorders, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims for service connection for a disability manifested by 
shoulder and arm pain, a back disorder, and depressive and 
anxiety disorders.  Other issues were also denied at that 
time, including entitlement to service connection for 
hypercholesterolemia and hypertension, but no substantive 
appeal as to those matters was timely filed, and, therefore, 
those issues are not now before the Board for review.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  During the 
course of such hearing, the veteran raised issues of 
entitlement to service connection for a lung disorder and a 
disorder involving central nervous system damage, which have 
not been developed or certified for review by the Board at 
this time.  Those matters are referred to the RO for initial 
development and adjudication.  

The issue of the veteran's entitlement to service connection 
for depressive and anxiety disorders is REMANDED to the RO 
via the VA's Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran-appellant if further action 
is required on his part.



FINDINGS OF FACT

1.  Service medical records are negative for any findings 
relating to an injury or disability manifested by shoulder or 
arm pain, or a back disorder.  

2.  There is no post-service medical or X-ray evidence of a 
disability manifested by shoulder or arm pain, or for a back 
disorder until more than 27 years after the veteran's 
separation from service.    

3.  There is no competent evidence of a nexus between 
currently shown disabilities of the veteran's shoulders, 
arms, and back, to include carpal tunnel syndrome and disc 
herniations of the spine, and his period of military service.  


CONCLUSIONS OF LAW


1.  A disorder manifested by shoulder and arm pain was not 
incurred in or aggravated by service, nor may an organic 
disease of the nervous system affecting the upper extremities 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2006).

2.  A back disorder, to include disc herniation, was not 
incurred in or aggravated by service, nor may arthritis of 
the thoracic or lumbar spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered in 
early 2006 by the United States Court of Appeals for Veterans 
Claims (Court) in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letters of April, June, and August 2005.  The 
veteran was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, the VCAA letters were furnished to the 
veteran prior to the initial adjudication of the claims at 
issue in September 2005 in accord with Pelegrini.  Notice 
under Dingess as to ratings and effective dates, however, was 
not provided until March 2006, but the veteran's claim was 
readjudicated by the RO in May 2006 with its issuance of a 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC or SSOC to cure timing of a 
notification defect); see also Sanders v. Nicholson, -- F.3d 
--, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  No. 06-7001 (Fed. Cir. May 16, 2007).  
Thus, it is determined that prejudice would not result to the 
veteran were the Board to enter a final decision as to the 
matters herein addressed on their merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record does include the veteran's service 
medical and personnel records, in addition to examination and 
treatment records compiled by VA and non-VA sources.  As 
well, the veteran was afforded VA medical examinations during 
the course of the instant appeal, findings from which are 
extensive and detailed, such that they permit the Board to 
enter a fair and accurate determination as to the merits of 
the claims presented.  Given that there is ample competent 
evidence of record to render an appellate decision, there is 
no duty to provide any further examination or to obtain any 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and certain chronic 
diseases, to include arthritis and an organic disease of the 
nervous system, become manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.   As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is contended by the veteran that he is bothered by a back 
disorder and a disability manifested by pain of the shoulders 
and arms.  He references the occurrence of an injury to the 
back and shoulder(s), but indicates that such injury occurred 
in a fall in his home during post-service years.  He sets 
forth in detail his in-service exposure to various chemicals, 
including lead, but it is neither alleged, nor shown, that 
disability of his back, shoulders, or arm is the result of 
inservice chemical exposure.  

As noted above, the veteran was on active duty from July 1968 
to July 1972.  Service personnel records indicate that he 
served honorably in the United States Navy, as a fireman, and 
he worked in or around ship boilers.  Service medical records 
are entirely negative for complaints or findings involving a 
disability of the shoulders, arms or back.  

Evidence on file is negative for complaints, findings, or 
diagnoses pertaining to the disabilities in question for 
many, many years following the veteran's discharge from 
service in July 1972.  Complaints of mid and low back pain in 
December 2000 led to entry of a clinical assessment of 
thoracic and lumbar spine sprains.  X-rays in January 2001 
disclosed a minimal rotary deformity with mild degenerative 
changes of the mid and lower thoracic spine.  X-rays at that 
time also revealed mild hypertrophic degenerative arthritis 
of the lumbar spine, with some degenerative disc disease and 
mild narrowing of the L4-5 disc space.  X-rays of the left 
shoulder were negative on that occasion.  Magnetic resonance 
imaging followed later in January 2001, findings from which 
demonstrated several disc herniations involving the upper 
thoracic spine and a left parasagittal disc herniation at the 
L1-2 level.  Complaints of shoulder and arm pain during 2004 
led to the conduct of electrodiagnostic testing, which 
confirmed the existence of bilateral carpal tunnel syndrome.  

In all, the evidence presented discloses the presence of 
current disability involving the back and a disorder 
affecting the shoulders and arms, but fails to identify any 
in-service complaints or findings linked thereto.  There 
likewise is an absence of any indicia of arthritis or an 
organic disease of the nervous system effective the upper 
extremities during the one-year period immediately following 
the veteran's separation from service in July 1972.  As 
indicated above, the first post-service medical evidence of 
disablement of back and that affecting the shoulders and arms 
is not demonstrated until 2000 and 2004, respectively, or 
more than 27 years after the veteran's discharge from 
service.  To the extent that the veteran is now contending 
that he had problems with his upper extremities and back 
continually after service, his contentions are outweighed by 
the negative post-service medical evidence.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  Moreover, no medical professional offers any 
finding or opinion with which to establish a nexus between 
the currently identified back disorder or disability 
affecting the shoulders and arms and the veteran's period of 
military service or any event occurring therein.  In view of 
the foregoing, the veteran's claims for service connection 
must fail.  Boyer, Mercado-Martinez, Voerth, supra.  

While the undersigned has fully considered the veteran's oral 
and written testimony offered in support of his claims for 
entitlement to service connection for back, shoulder, and arm 
disorders, the record as a whole is not supportive of such 
entitlement.  To the extent that the veteran offers opinions 
as to medical diagnosis or etiology, including the 
relationship of the disabilities in question to military 
service, he is not shown to be competent to advance such 
opinions.  Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a back disorder and disability 
involving the shoulders or arms.  As a preponderance of the 
evidence is against the veteran's claims for service 
connection, the benefit of the doubt doctrine is not for 
application and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56. 


ORDER

Service connection for a disorder manifested by shoulder and 
arm pain is denied.

Service connection for a back disorder, to include disc 
herniation, is denied.  





REMAND

At his hearing in June 2007, the veteran indicated that he is 
seeking service connection for PTSD.  He attributes his PTSD 
to an in-service incident in which he was rendered 
unconscious when attempting to paint a ship's boiler with 
lead-based paint in a confined space.  The occurrence of the 
in-service stressor is described by the veteran in oral and 
written testimony and such is bolstered by the accounts of 
others to whom he confided at or about the time of that 
incident.  Also, the record indicates that a diagnosis of 
rule out PTSD was recorded in March 2005 by VA clinicians.  
While the RO has developed the veteran's claim for service 
connection for a psychiatric disorder for appellate review, 
it did not specifically develop and adjudicate the issue of 
entitlement to service connection for PTSD.  Among other 
differences, a claim for service connection for PTSD 
necessitates consideration of additional law, to include 
38 C.F.R. § 3.304(f) (2006).  Under such circumstances, a 
remand is necessary for procedural and evidentiary 
development, as set forth in detail below.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for depressive and anxiety 
disorders, and specifically, PTSD.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any and all pertinent examination and 
treatment records, not already on file, 
which were compiled by VA must be 
obtained for inclusion in the veteran's 
claims folder.  

3.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine if 
he meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to the 
verified in-service stressor involving a 
boiler mishap.  In addition, it must be 
ascertained whether any other existing 
anxiety and depressive disorders had 
their onset in service or are otherwise 
related thereto. The RO/AMC must inform 
the psychiatrist of the verified 
inservice stressor(s) and forward the 
claims folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  

(b) If PTSD is diagnosed, is it 
at least as likely as not that 
the veteran's PTSD is causally 
linked to any verified in-
service stressor(s)?

(c)  Is it at least as likely 
as not that any existing 
anxiety and/or depressive 
disorders, other than PTSD, had 
their onset during the 
veteran's period of military 
service from July 1968 to July 
1972, or are otherwise related 
thereto?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

4.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for service connection 
for PTSD, as well as anxiety and 
depressive disorders other than PTSD, on 
a de novo basis, considering all of the 
pertinent evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2006).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
 Department of Veterans Affairs


